Opinion issued November 29, 2007












In The
Court of Appeals
For The
First District of Texas


____________

NO. 01-07-00388-CR
____________

JAMES NATHAN CROSBY, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 56th Judicial District Court
Galveston County, Texas
Trial Court Cause No. 06CR2520 



MEMORANDUM  OPINION
 Appellant, James Nathan Crosby, has filed a motion to dismiss the above-referenced appeal.  The motion complies with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 42.2(a).
	We have not yet issued a decision.  Accordingly, we grant the motion and
dismiss the appeal. 
	We direct the clerk of this Court to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Keyes.
Do not publish.  Tex. R. App. P. 47.2(b).